DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 35 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 35 is device claim and could not depend on the method according to claim 2.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-10, 14, 16-18, 27 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Croteau et al. US 20150274072 in view of Bruno US 20110249118.
Regarding claim 1, Croteau et al. teach A method for acknowledging presence of a first context- aware device using a second context-aware device in a context-aware environment (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0062]; [0065]; [0112]; figures 1-5; In the scenario of FIG. 1, which is located in an underground mine, there are several vehicles 10 equipped with vehicle devices 100 (second context-aware device), one obstacle 20 provided with an obstacle device 200, and several workers 30 equipped with personnel devices 300 (first context-aware device), all of them being in various contexts (par. 44). Also, though not shown in FIG. 1 for clarity purposes, the personnel device 300 of worker 30A would also receive proximity warnings from the vehicle devices 100 of both vehicles 10A and 10B. Similarly, the vehicle device 100 of vehicle 10A would receive proximity warnings from the vehicle device 100 of vehicle 10B, from the obstacle device 200 of obstacle 20A, and from the personnel device 300 of worker 30A (par. 47).), the method comprising: a) detecting with the second context-aware device if the first context-aware device is within a predetermined distance of the second context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0042]; [0044]–[0047]; [0049]; [0062]; [0065]; [0112]; figures 1-5; Also, in the present embodiment, proximity between devices is mainly detected by the radio-frequency communication range between various devices. In that sense, in the present embodiment, the range of proximity detection varies from as low as 25 meters when devices are around corners with no direct line-of-sight, to up to 100 meters when devices have a direct line-of-sight (par. 42). Starting with vehicle 10B, its vehicle device 100 establishes peer-to-peer connections with the devices of vehicle 10A, of obstacle 20A, and of worker 30A, and receives proximity warnings from all of them. Consequently, the display 150B of the vehicle device 100 indicates the presence of vehicle 10A, obstacle 20A, and worker 30A, thereby warning the operator of their proximity (par. 45).); b) when the first context-aware device is detected within the predetermined distance, the second context-aware device sending a request of acknowledgment to the first context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0007]; [0039]-[0041]; [0044]–[0047]; [0049]; [0053]; [0055]; [0062]; [0065]; [0070]; [0112]; [0116]; figures 1-5; Once in communication, the various devices will be able to transmit proximity warnings to each other when proximity is detected with the help of various methodologies (e.g. communication range, received signal strength, time of flight, radar, magnetic fields, laser-based location recognition, etc.) (par. 41). The personnel device 300 typically comprises a processing unit 310 (e.g. a central processing unit, a microcontroller, a control module, etc.), a transceiver 320 connected to the processing unit 310 for communicating with other devices and for receiving and transmitting proximity warnings and other information via an omnidirectional antenna 330 connected thereto, a memory unit 340 connected to the processing unit 310 for storing programs, instructions, information and/or data relevant to the proper functioning of the device 300, a user interface 350 connected to the processing unit 310, and at least one context awareness mechanism 360 (par. 70).).
Croteau et al. do not explicitly teach c) if the first context-aware device is in a safe environment, receiving an acknowledgment [[to]] from the first context-aware device by the second context-aware device; and d) upon reception of the acknowledgement from the first context-aware device, the second context-aware considering the context as non-hazardous.
Bruno teaches c) if the first context-aware device is in a safe environment, receiving an acknowledgment [[to]] from the first context-aware device by the second context-aware device; and d) upon reception of the acknowledgement from the first context-aware device, the second context-aware considering the context as non-hazardous (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108];; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]; figures 1-7; The vehicle apparatus 100 further has a SHF transceiver or radar antenna ("RPOD") 106. By measuring the time of flight of the transmission of the SHF signal between targets, a relatively accurate estimation can be established of the distance between the present vehicle apparatus 100 and a proximate apparatus. It should be noted that the RPOD 106 can send and receive information (par. 108). Initially, while the vehicle 12 and the miner 14 are far apart, no signals will be detected and it will be business as usual. In other words, the vehicle 12 and the miner 14 will be in the safe proximity zone (zone 4) relative to each other (par. 149).  As show in the figure 5, any context appeared beyond 100 meters are considered safe zone (non-hazardous).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Croteau et al. and Bruno by comprising the teaching of Bruno into the method of Croteau et al..  The motivation to combine these arts to provide multiple caution zones and safe zone from Bruno reference into Croteau et al. reference so the user can be aware of surround environment to avoid collision.
Regarding claim 2, the combination of Croteau et al. and Bruno disclose the method of claim 1, has been received after a predetermined duration from the second context- aware device sending the request of acknowledgment to the first context-aware device, the context being identified as critically hazardous (Croteau et al. US 20150274072 abstract; paragraph [0022]; [0104]-[0109]; claim 39; figures 1-5; In most situations, the person 30 wearing the cap lamp 400 always moves, even slightly. Hence, this second mechanism 366 is particularly configured to detect whether a person lies unconscious because of a heart attack or heat stroke (generally referred to as a man-down situation). In that sense, if a person is immobile for more than a predetermined amount of p cap lamp light 430 is turned on, the processing unit 310 will cause the transmission of a critical proximity warning (par. 107).).  
Regarding claim 3, the combination of Croteau et al. and Bruno disclose the method of claim 2, (Croteau et al. US 20150274072 abstract; paragraph [0013]; [0022]; [0053]; [0104]-[0109]; [0116]; claim 39; figures 1-5; In accordance with the principles of the present invention, the vehicle device 100 and the personnel device 300 are each provided with context awareness mechanisms which allows the vehicle device 100 and the personnel device 300 to temporarily disable the transmission of proximity warnings when it is determined that the vehicle or the person is in a non-hazardous situation or context (e.g. location, position, state, status, etc.) that does not warrant the transmission of proximity warnings, and to transmit critical proximity warnings when it is determined that the vehicle or the person is in highly hazardous or critical situation or context (e.g. location, position, state, status, etc.) that warrants the transmission of the critical proximity warnings (par. 53). The second mechanism to trigger the transmission of critical proximity warnings is a movement detector 366 (e.g. inertial detector) connected to the processing unit 310 (par. 105). In most situations, the person 30 wearing the cap lamp 400 always moves, even slightly. Hence, this second mechanism 366 is particularly configured to detect whether a person lies unconscious because of a heart attack or heat stroke (generally referred to as a man-down situation). In that sense, if a person is immobile for more than a predetermined amount of time (e.g. 3 minutes) and if the cap lamp light 430 is turned on, the processing unit 310 will cause the transmission of a critical proximity warning (par. 107).).  
Regarding claim 5, the combination of Croteau et al. and Bruno disclose the method of claim 1, wherein the second context-aware device and further comprising stopping the movement when the context is critically hazardous (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108]; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]-[0157]; figures 1-7; Also, if the miner 14 observes that the vehicle 12 is heading towards him, or towards some other potentially vulnerable or hazardous object, the miner 14 presses the pushbutton 308 in response to which the control module 110 transmits an emergency signal, commanding all vehicles 12 within range to stop (par. 157).).  
Regarding claim 7, the combination of Croteau et al. and Bruno disclose the method of claim 5, wherein the second context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0056]; [0062]; [0065]; [0094]; [0112]; figures 1-5; Typically, such collision avoidance systems comprise three types of devices, namely: 1) vehicle devices to be mounted to mobile vehicles and machinery (collectively referred to as “vehicles”), 2) obstacle devices to be mounted to obstacle and other fixed hazards (collectively referred to as “obstacles”), and 3) personnel devices to be carried by personnel (e.g. vehicle operators, workers, miners, etc.) (par. 40). In all these situations, the person will be in a vehicle and will therefore pose no risk of collision with another vehicle (par. 94).).  
Regarding claim 9, the combination of Croteau et al. and Bruno disclose the method of claim 7, (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108]; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]-[0157]; figures 1-7; If the vehicle 12 is a slow moving vehicle (e.g. with a maximum speed of 10 km/h), the proximity zones 400 may be configured as follows:TABLE-US-00001 Zone Label Size Alarm Other action Zone 1 Critical 0 m to 5 m Continuous Force vehicle zone beep to stop Zone 2 Warning 5 m to 12.5 m Dipped Intense zone beep warning Zone 3 Caution 12.5 m to 100 m Increasing Gentle zone pulsed beep warning Zone 4 Safety 100 m+ Silent No action zone (par. 114). As show in the figure 5, any context appeared beyond 100 meters are considered safe zone (non-hazardous) and the vehicle continue in motion.).  
Regarding claim 10, the combination of Croteau et al. and Bruno disclose the method of claim 7, to receive the acknowledgement (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108]; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]-[0157]; figures 1-7; If the vehicle 12 is a slow moving vehicle (e.g. with a maximum speed of 10 km/h), the proximity zones 400 may be configured as follows:TABLE-US-00001 Zone Label Size Alarm Other action Zone 1 Critical 0 m to 5 m Continuous Force vehicle zone beep to stop Zone 2 Warning 5 m to 12.5 m Dipped Intense zone beep warning Zone 3 Caution 12.5 m to 100 m Increasing Gentle zone pulsed beep warning Zone 4 Safety 100 m+ Silent No action zone (par. 114). As show in the figure 5, any context appeared zone 1 and zone 2are considered hazardous zone and the vehicle is slowing and prepare to stop anytime.)
Regarding claim 14 the combination of Croteau et al. and Bruno disclose the method of claim 1, wherein the context-aware environment includes a plurality of first context-aware devices, and wherein upon the second context-aware device receiving an acknowledgment from each of the first context- aware devices within the predetermined distance, the context being non-hazardous (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108]; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]; figures 1-7; The system 10 includes a plurality of apparatus 100, 200, 300, 22 in accordance with the invention. The apparatus 100, 200, 300, 22 are classified according to the object to which they are to be attached or connected, and in this example they are classified as a vehicle apparatus 100, 200, personnel apparatus 300, and an obstacle apparatus 22 (par. 94). The vehicle apparatus 100 further has a SHF transceiver or radar antenna ("RPOD") 106. By measuring the time of flight of the transmission of the SHF signal between targets, a relatively accurate estimation can be established of the distance between the present vehicle apparatus 100 and a proximate apparatus. It should be noted that the RPOD 106 can send and receive information (par. 108). Initially, while the vehicle 12 and the miner 14 are far apart, no signals will be detected and it will be business as usual. In other words, the vehicle 12 and the miner 14 will be in the safe proximity zone (zone 4) relative to each other (par. 149).  As show in the figure 5, any context appeared beyond 100 meters are considered safe zone (non-hazardous).).
Regarding claim 16, Croteau et al. teach A system for acknowledging presence in a context-aware environment, the system comprising: a) a network; b) a plurality of ii at least one second context-aware device configured to be in communication with the other context-aware devices through the network[[;]],wherein the first context-aware device is configured to send an acknowledgement to the second context-aware device[[;]] (Croteau et al. US 20150274072 abstract; paragraph [0017]-[0018]; [0039]-[0041]; [0044]–[0047]; [0049]; [0051]-[0052]; [0062]; [0065]; [0104]; [0112]; figures 1-5; Finally, referring to worker 30C, since he is afraid of being run over by vehicle 10C moving toward him, he triggers the transmission of a critical proximity warning to the vehicle device 100 of vehicle 10C. In such circumstances, the display 150C of the vehicle device 100 would warn the operator 30D to stop immediately via a special notification (par. 51). In embodiments where the devices 100, 200 and 300 are in communication with a wireless network (e.g. wireless LAN) deployed in the mine, the transmission of a critical proximity warning could also be forwarded to a monitoring system for monitoring and analysis purposes. Understandably, a critical near-miss situation that required a person 30 to initiate the transmission of a critical proximity warning should be analyzed, when possible, to determine the cause of the near-miss situation and avoid such situations in the future (par. 104).).
Croteau et al.  do not explicitly teach wherein the second context-aware device is configured to[[:]] detect presence of the first context-aware device within a 
Bruno teaches wherein the second context-aware device is configured to[[:]] detect presence of the first context-aware device within a predetermined distance of the second context-aware device[[;]] and upon reception of the acknowledgement from the first context-aware device, consider the context as non-hazardous (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108]; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]-[0157]; figures 1-7; The vehicle apparatus 100 further has a SHF transceiver or radar antenna ("RPOD") 106. By measuring the time of flight of the transmission of the SHF signal between targets, a relatively accurate estimation can be established of the distance between the present vehicle apparatus 100 and a proximate apparatus. It should be noted that the RPOD 106 can send and receive information (par. 108). If the vehicle 12 is a slow moving vehicle (e.g. with a maximum speed of 10 km/h), the proximity zones 400 may be configured as follows:TABLE-US-00001 Zone Label Size Alarm Other action Zone 1 Critical 0 m to 5 m Continuous Force vehicle zone beep to stop Zone 2 Warning 5 m to 12.5 m Dipped Intense zone beep warning Zone 3 Caution 12.5 m to 100 m Increasing Gentle zone pulsed beep warning Zone 4 Safety 100 m+ Silent No action zone (par. 114). As show in the figure 5, any context appeared beyond 100 meters are considered safe zone (non-hazardous) and the vehicle continue in motion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Croteau et al. and Bruno by comprising the teaching of Bruno into the system of Croteau et al..  The motivation to combine these arts to provide multiple caution zones and safe zone from Bruno reference into Croteau et al. reference so the user can be aware of surround environment to avoid collision.
Regarding claim 17 the combination of Croteau et al. and Bruno disclose the system of claim 16, wherein the second context-aware device is has been received after a predetermined duration from the second context-aware device sending the request of acknowledgment to the first context-aware device, the context being critically hazardous (Croteau et al. US 20150274072 abstract; paragraph [0013]; [0022]; [0053]; [0104]-[0109]; [0116]; claim 39; figures 1-5; In accordance with the principles of the present invention, the vehicle device 100 and the personnel device 300 are each provided with context awareness mechanisms which allows the vehicle device 100 and the personnel device 300 to temporarily disable the transmission of proximity warnings when it is determined that the vehicle or the person is in a non-hazardous situation or context (e.g. location, position, state, status, etc.) that does not warrant the transmission of proximity warnings, and to transmit critical proximity warnings when it is determined that the vehicle or the person is in highly hazardous or critical situation or context (e.g. location, position, state, status, etc.) that warrants the transmission of the critical proximity warnings (par. 53). The second mechanism to trigger the transmission of critical proximity warnings is a movement detector 366 (e.g. inertial detector) connected to the processing unit 310 (par. 105). In most situations, the person 30 wearing the cap lamp 400 always moves, even slightly. Hence, this second mechanism 366 is particularly configured to detect whether a person lies unconscious because of a heart attack or heat stroke (generally referred to as a man-down situation). In that sense, if a person is immobile for more than a predetermined amount of time (e.g. 3 minutes) and if the cap lamp light 430 is turned on, the processing unit 310 will cause the transmission of a critical proximity warning (par. 107).  According to the cited passages and figures above, examiner interpreted the person is in the proximity zone with the vehicle and the person is immobile and could not trigger the critical proximity warning within a predetermined amount of time and the system will trigger the transmission of a critical proximity warning.).  
Regarding claim 18 the combination of Croteau et al. and Bruno disclose the system of claim 17, wherein the second context- aware device , the vehicle being configured to automatically stop when the context is critically hazardous (Croteau et al. US 20150274072 abstract; paragraph [0013]-[0014]; [0039]-[0040]; [0044]–[0047]; [0049]; [0062]; [0065]; [0101]-[0102]; [0112]; figures 1-5; When the processing unit 310 receives signals from the buttons 365, it causes the transmission of a critical proximity warning to all the vehicles in communication range with the device 300 (see worker 30C and vehicle 10C in FIG. 1). This critical proximity warning will warn the operator of the vehicle to stop immediately via the display of special notification (e.g. EMERGENCY STOP) (par. 101). In other embodiments, this critical proximity warning could further cause all the vehicles receiving the warning to stop automatically (par. 102).).  
Regarding claim 27 the combination of Croteau et al. and Bruno disclose the system of claim 16, wherein the first context-aware device lamp, the cap lamp being configured to flash when the first context-aware device receives the acknowledgement request from the second context-aware device, and the cap lamp being configured to be toggled on or off via a toggle, the toggle of the cap lamp triggering the first context-aware device to send the acknowledgement to the received acknowledgement request (Croteau et al. US 20150274072 abstract; paragraph [0026]; [0039]-[0040]; [0044]–[0047]; [0049]; [0062]; [0065]; [0071]; [0074]; [0077]; [0111]-[0112]; figures 1-5; Ability to flash the head light, to notify the person of a critical proximity warning, if required, since this is the most reliable means of getting the person's attention (par. 77). till, in the present embodiment, since the device 300 is integrated to the cap lamp 400, the processing unit 310 is in communication with the cap lamp controller such that the cap lamp controller could receive instructions from the processing unit 310 to modulate the cap lamp light 430 (e.g. blink, flash, etc.) to warn the person 30 of the reception of a proximity warning. For evacuation notification systems, this is generally recognized as the most reliable means of getting a person's attention underground. The flashing pattern for critical proximity warnings could be different from the flashing pattern of the evacuation notification system, to enable both systems to get the person's attention with the main cap lamp light 430 (par. 111).)
Regarding claim 31, Croteau et al. teach A method for acknowledging presence using a first context-aware device with a second context-aware device in a context-aware environment, the method comprising: a) transmitting a proximity warning from the first context-aware device to the second context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0062]; [0065]; [0112]; figures 1-5; In the scenario of FIG. 1, which is located in an underground mine, there are several vehicles 10 equipped with vehicle devices 100 (second context-aware device), one obstacle 20 provided with an obstacle device 200, and several workers 30 equipped with personnel devices 300 (first context-aware device), all of them being in various contexts (par. 44). Also, though not shown in FIG. 1 for clarity purposes, the personnel device 300 of worker 30A would also receive proximity warnings from the vehicle devices 100 of both vehicles 10A and 10B. Similarly, the vehicle device 100 of vehicle 10A would receive proximity warnings from the vehicle device 100 of vehicle 10B, from the obstacle device 200 of obstacle 20A, and from the personnel device 300 of worker 30A (par. 47).);5Application No.: NEWAttorney Docket No.: SMR 15507WOUS b) when the first context-aware device is within a predetermined range from the second context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0042]; [0044]–[0047]; [0049]; [0062]; [0065]; [0112]; figures 1-5; Also, in the present embodiment, proximity between devices is mainly detected by the radio-frequency communication range between various devices. In that sense, in the present embodiment, the range of proximity detection varies from as low as 25 meters when devices are around corners with no direct line-of-sight, to up to 100 meters when devices have a direct line-of-sight (par. 42). Starting with vehicle 10B, its vehicle device 100 establishes peer-to-peer connections with the devices of vehicle 10A, of obstacle 20A, and of worker 30A, and receives proximity warnings from all of them. Consequently, the display 150B of the vehicle device 100 indicates the presence of vehicle 10A, obstacle 20A, and worker 30A, thereby warning the operator of their proximity (par. 45).),
Croteau et al.  do not explicitly teach receiving by the first context-aware device a request of acknowledgment from the second context-aware device; and c) if the first context-aware device is in a safe environment, sending an acknowledgment from the first context-aware device to the second context-aware device.
Bruno teaches receiving by the first context-aware device a request of acknowledgment from the second context-aware device; and c) if the first context-aware device is in a safe environment, sending an acknowledgment from the first context-aware device to the second context-aware device (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108];; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]; figures 1-7; The vehicle apparatus 100 further has a SHF transceiver or radar antenna ("RPOD") 106. By measuring the time of flight of the transmission of the SHF signal between targets, a relatively accurate estimation can be established of the distance between the present vehicle apparatus 100 and a proximate apparatus. It should be noted that the RPOD 106 can send and receive information (par. 108). Initially, while the vehicle 12 and the miner 14 are far apart, no signals will be detected and it will be business as usual. In other words, the vehicle 12 and the miner 14 will be in the safe proximity zone (zone 4) relative to each other (par. 149).  As show in the figure 5, any context appeared beyond 100 meters are considered safe zone (non-hazardous).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Croteau et al. and Bruno by comprising the teaching of Bruno into the method of Croteau et al..  The motivation to combine these arts to provide multiple caution zones and safe zone from Bruno reference into Croteau et al. reference so the user can be aware of surround environment to avoid collision.
Regarding claim 32 the combination of Croteau et al. and Bruno disclose the method according to claim 31, wherein the first context-aware device is incorporated into a cap lamp and the method further comprising generating an alarm on the first context aware device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0062]; [0065]; [0071]; [0074]; [0077]; [0111]-[0112]; figures 1-5; Still, in the present embodiment, since the device 300 is integrated to the cap lamp 400, the processing unit 310 is in communication with the cap lamp controller such that the cap lamp controller could receive instructions from the processing unit 310 to modulate the cap lamp light 430 (e.g. blink, flash, etc.) to warn the person 30 of the reception of a proximity warning (par. 111).).  
Regarding claim 33 the combination of Croteau et al. and Bruno disclose the method according to claim 32, further comprising receiving a trigger from a user for sending the acknowledgement from the first context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0051]-[0052]; [0062]; [0065]; [0112]; figures 1-5; Finally, referring to worker 30C, since he is afraid of being run over by vehicle 10C moving toward him, he triggers the transmission of a critical proximity warning to the vehicle device 100 of vehicle 10C. In such circumstances, the display 150C of the vehicle device 100 would warn the operator 30D to stop immediately via a special notification (par. 51). Notably, as mentioned above, only the vehicle devices 100, obstacle devices 200 and personnel devices 300 which are in communication range with another vehicle device 100, and vehicle devices 100 which are in communication range with personnel devices 300 actually establish a peer-to-peer connections (par. 52).).
Regarding claim 34, Croteau et al. teach A second context-aware device configured to acknowledge presence of a first context-aware device in a context-aware environment, the second context-aware device being a vehicle device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0062]; [0065]; [0112]; figures 1-5; In the scenario of FIG. 1, which is located in an underground mine, there are several vehicles 10 equipped with vehicle devices 100 (second context-aware device), one obstacle 20 provided with an obstacle device 200, and several workers 30 equipped with personnel devices 300 (first context-aware device), all of them being in various contexts (par. 44). Also, though not shown in FIG. 1 for clarity purposes, the personnel device 300 of worker 30A would also receive proximity warnings from the vehicle devices 100 of both vehicles 10A and 10B. Similarly, the vehicle device 100 of vehicle 10A would receive proximity warnings from the vehicle device 100 of vehicle 10B, from the obstacle device 200 of obstacle 20A, and from the personnel device 300 of worker 30A (par. 47)., the second context-aware device being further configured to: a) detect if the first context-aware device is within a predetermined distance of the second context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0042]; [0044]–[0047]; [0049]; [0062]; [0065]; [0112]; figures 1-5; Also, in the present embodiment, proximity between devices is mainly detected by the radio-frequency communication range between various devices. In that sense, in the present embodiment, the range of proximity detection varies from as low as 25 meters when devices are around corners with no direct line-of-sight, to up to 100 meters when devices have a direct line-of-sight (par. 42). Starting with vehicle 10B, its vehicle device 100 establishes peer-to-peer connections with the devices of vehicle 10A, of obstacle 20A, and of worker 30A, and receives proximity warnings from all of them. Consequently, the display 150B of the vehicle device 100 indicates the presence of vehicle 10A, obstacle 20A, and worker 30A, thereby warning the operator of their proximity (par. 45).); b) send, when the first context-aware device is detected within the predetermined distance, a request of acknowledgment to the first context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0007]; [0039]-[0041]; [0044]–[0047]; [0049]; [0053]; [0055]; [0062]; [0065]; [0070]; [0112]; [0116]; figures 1-5; Once in communication, the various devices will be able to transmit proximity warnings to each other when proximity is detected with the help of various methodologies (e.g. communication range, received signal strength, time of flight, radar, magnetic fields, laser-based location recognition, etc.) (par. 41). The personnel device 300 typically comprises a processing unit 310 (e.g. a central processing unit, a microcontroller, a control module, etc.), a transceiver 320 connected to the processing unit 310 for communicating with other devices and for receiving and transmitting proximity warnings and other information via an omnidirectional antenna 330 connected thereto, a memory unit 340 connected to the processing unit 310 for storing programs, instructions, information and/or data relevant to the proper functioning of the device 300, a user interface 350 connected to the processing unit 310, and at least one context awareness mechanism 360 (par. 70).).
Croteau et al.  do not explicitly teach c) receive, if the first context-aware device is in a safe environment, an acknowledgment sent from the first context-aware device; and d) consider, upon reception of the acknowledgement from the first context-aware device, the context as non-hazardous.
Bruno teaches c) receive, if the first context-aware device is in a safe environment, an acknowledgment sent from the first context-aware device; and d) consider, upon reception of the acknowledgement from the first context-aware device, the context as non-hazardous (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108];; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]; figures 1-7; The vehicle apparatus 100 further has a SHF transceiver or radar antenna ("RPOD") 106. By measuring the time of flight of the transmission of the SHF signal between targets, a relatively accurate estimation can be established of the distance between the present vehicle apparatus 100 and a proximate apparatus. It should be noted that the RPOD 106 can send and receive information (par. 108). Initially, while the vehicle 12 and the miner 14 are far apart, no signals will be detected and it will be business as usual. In other words, the vehicle 12 and the miner 14 will be in the safe proximity zone (zone 4) relative to each other (par. 149).  As show in the figure 5, any context appeared beyond 100 meters are considered safe zone (non-hazardous).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Croteau et al. and Bruno by comprising the teaching of Bruno into the method of Croteau et al..  The motivation to combine these arts to provide multiple caution zones and safe zone from Bruno reference into Croteau et al. reference so the user can be aware of surround environment to avoid collision.
Regarding claim 35 the combination of Croteau et al. and Bruno disclose A second context-aware device configured to acknowledge presence of a first context-aware device in a context-aware environment, the second context-aware device being a vehicle device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0062]; [0065]; [0112]; figures 1-5; In the scenario of FIG. 1, which is located in an underground mine, there are several vehicles 10 equipped with vehicle devices 100 (second context-aware device), one obstacle 20 provided with an obstacle device 200, and several workers 30 equipped with personnel devices 300 (first context-aware device), all of them being in various contexts (par. 44). Also, though not shown in FIG. 1 for clarity purposes, the personnel device 300 of worker 30A would also receive proximity warnings from the vehicle devices 100 of both vehicles 10A and 10B. Similarly, the vehicle device 100 of vehicle 10A would receive proximity warnings from the vehicle device 100 of vehicle 10B, from the obstacle device 200 of obstacle 20A, and from the personnel device 300 of worker 30A (par. 47).), the second context-aware device being further configured to: a) detect if the first context-aware device is within a predetermined distance of the second context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0042]; [0044]–[0047]; [0049]; [0062]; [0065]; [0112]; figures 1-5; Also, in the present embodiment, proximity between devices is mainly detected by the radio-frequency communication range between various devices. In that sense, in the present embodiment, the range of proximity detection varies from as low as 25 meters when devices are around corners with no direct line-of-sight, to up to 100 meters when devices have a direct line-of-sight (par. 42). Starting with vehicle 10B, its vehicle device 100 establishes peer-to-peer connections with the devices of vehicle 10A, of obstacle 20A, and of worker 30A, and receives proximity warnings from all of them. Consequently, the display 150B of the vehicle device 100 indicates the presence of vehicle 10A, obstacle 20A, and worker 30A, thereby warning the operator of their proximity (par. 45).);6Application No.: NEWAttorney Docket No.: SMR 15507WOUS b) send, when the first context-aware device is detected within the predetermined distance, a request of acknowledgment to the first context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0007]; [0039]-[0041]; [0044]–[0047]; [0049]; [0053]; [0055]; [0062]; [0065]; [0070]; [0112]; [0116]; figures 1-5; Once in communication, the various devices will be able to transmit proximity warnings to each other when proximity is detected with the help of various methodologies (e.g. communication range, received signal strength, time of flight, radar, magnetic fields, laser-based location recognition, etc.) (par. 41). The personnel device 300 typically comprises a processing unit 310 (e.g. a central processing unit, a microcontroller, a control module, etc.), a transceiver 320 connected to the processing unit 310 for communicating with other devices and for receiving and transmitting proximity warnings and other information via an omnidirectional antenna 330 connected thereto, a memory unit 340 connected to the processing unit 310 for storing programs, instructions, information and/or data relevant to the proper functioning of the device 300, a user interface 350 connected to the processing unit 310, and at least one context awareness mechanism 360 (par. 70).); c) receive, if the first context-aware device is in a safe environment, an acknowledgment sent from the first context-aware device; d) consider, upon reception of the acknowledgement from the first context-aware device, the context as non-hazardous, wherein the second context-aware device is further configured to carry out the method according to claim 2 (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108];; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]; figures 1-7; The vehicle apparatus 100 further has a SHF transceiver or radar antenna ("RPOD") 106. By measuring the time of flight of the transmission of the SHF signal between targets, a relatively accurate estimation can be established of the distance between the present vehicle apparatus 100 and a proximate apparatus. It should be noted that the RPOD 106 can send and receive information (par. 108). Initially, while the vehicle 12 and the miner 14 are far apart, no signals will be detected and it will be business as usual. In other words, the vehicle 12 and the miner 14 will be in the safe proximity zone (zone 4) relative to each other (par. 149).  As show in the figure 5, any context appeared beyond 100 meters are considered safe zone (non-hazardous).).  
Regarding claim 36, Croteau et al. teach A first context-aware device for acknowledging presence with a second context-aware device in a context-aware environment, the first context-aware device being a personnel device (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0062]; [0065]; [0112]; figures 1-5; In the scenario of FIG. 1, which is located in an underground mine, there are several vehicles 10 equipped with vehicle devices 100 (second context-aware device), one obstacle 20 provided with an obstacle device 200, and several workers 30 equipped with personnel devices 300 (first context-aware device), all of them being in various contexts (par. 44). Also, though not shown in FIG. 1 for clarity purposes, the personnel device 300 of worker 30A would also receive proximity warnings from the vehicle devices 100 of both vehicles 10A and 10B. Similarly, the vehicle device 100 of vehicle 10A would receive proximity warnings from the vehicle device 100 of vehicle 10B, from the obstacle device 200 of obstacle 20A, and from the personnel device 300 of worker 30A (par. 47).), the first context-aware device being further configured to: a) transmit a proximity warning to the second context-aware device (Croteau et al. US 20150274072 abstract; paragraph [0005]; [0013]-[0014]; [0039]-[0040]; [0044]–[0047]; [0049]; [0052]; [0062]; [0065]; [0112]; [0116]; figures 1-5; Also, though not shown in FIG. 1 for clarity purposes, the personnel device 300 of worker 30A would also receive proximity warnings from the vehicle devices 100 of both vehicles 10A and 10B. Similarly, the vehicle device 100 of vehicle 10A would receive proximity warnings from the vehicle device 100 of vehicle 10B, from the obstacle device 200 of obstacle 20A, and from the personnel device 300 of worker 30A (par. 47). Also, by transmitting critical proximity warnings when a vehicle or a person is in a highly hazardous or critical location, position, state and/or status, the devices in accordance with the principles of the present invention allow vehicle operators and personnel to become more aware when critical situations occur (par. 116).).
Croteau et al.  do not explicitly teach b) receive, when being within predetermined range from the second context-aware device, a request of acknowledgment from the second context-aware device; and c) send, if the first context-aware device is in a safe environment, an acknowledgment from the first context-aware device to the second context-aware device.
Bruno teaches b) receive, when being within predetermined range from the second context-aware device, a request of acknowledgment from the second context-aware device; and c) send, if the first context-aware device is in a safe environment, an acknowledgment from the first context-aware device to the second context-aware device (Bruno US 20110249118 abstract; paragraph [0032]; [0035]; [0037]-[0038]; [0078]-[0081]; [0094]; [0107]-[0108];; [0113]-[0014]; [0149]-[0150]; [0152]; [0156]; figures 1-7; The vehicle apparatus 100 further has a SHF transceiver or radar antenna ("RPOD") 106. By measuring the time of flight of the transmission of the SHF signal between targets, a relatively accurate estimation can be established of the distance between the present vehicle apparatus 100 and a proximate apparatus. It should be noted that the RPOD 106 can send and receive information (par. 108). Initially, while the vehicle 12 and the miner 14 are far apart, no signals will be detected and it will be business as usual. In other words, the vehicle 12 and the miner 14 will be in the safe proximity zone (zone 4) relative to each other (par. 149).  As show in the figure 5, any context appeared beyond 100 meters are considered safe zone (non-hazardous).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Croteau et al. and Bruno by comprising the teaching of Bruno into the system of Croteau et al..  The motivation to combine these arts to provide multiple caution zones and safe zone from Bruno reference into Croteau et al. reference so the user can be aware of surround environment to avoid collision.
Regarding claim 37 the combination of Croteau et al. and Bruno disclose A cap lamp comprising a first context-aware device according to claim 36, wherein the first context aware device is configured to generate an alarm (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0062]; [0065]; [0071]; [0074]; [0077]; [0111]-[0112]; figures 1-5; Still, in the present embodiment, since the device 300 is integrated to the cap lamp 400, the processing unit 310 is in communication with the cap lamp controller such that the cap lamp controller could receive instructions from the processing unit 310 to modulate the cap lamp light 430 (e.g. blink, flash, etc.) to warn the person 30 of the reception of a proximity warning (par. 111).)
Regarding claim 38 the combination of Croteau et al. and Bruno disclose the cap lamp according to claim 37, wherein the first context aware device is configured to receive a trigger from a user for sending the acknowledgement (Croteau et al. US 20150274072 abstract; paragraph [0039]-[0040]; [0044]–[0047]; [0049]; [0051]-[0052]; [0062]; [0065]; [0112]; figures 1-5; Finally, referring to worker 30C, since he is afraid of being run over by vehicle 10C moving toward him, he triggers the transmission of a critical proximity warning to the vehicle device 100 of vehicle 10C. In such circumstances, the display 150C of the vehicle device 100 would warn the operator 30D to stop immediately via a special notification (par. 51). Notably, as mentioned above, only the vehicle devices 100, obstacle devices 200 and personnel devices 300 which are in communication range with another vehicle device 100, and vehicle devices 100 which are in communication range with personnel devices 300 actually establish a peer-to-peer connections (par. 52).).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683